Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 Reasons for Allowance
Claims 16-24, 27-28, 30-39 and 44 are allowed over the prior art of record. Among those, claim 16 is the only independent claim. 
The claims are allowed in view of Applicant’s arguments submitted with the response on 1/19/2021. The examiner has reviewed the remarks submitted 1/19/2021 and have carefully studied the pointed comparative data of the present application (i.e., inventive composition 1 and comparative composition B), and found the arguments regarding unexpected results (see remarks, page 4) presented persuasive. 
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairlysuggest a pipe in the specific manner as instantly claimed (in claim 16), which pipe is made of a very specific composition material as so defined, and has a specific inside diameter requirement and satisfies a specific stiffness (SN) requirement as recited.  The and a functional filler that comprises an inorganic particulate and a surface treatment agent, wherein the recycled polymer is coupled to the inorganic particulate material via the surface treatment agent.  In particular, the recycled polymer mixture includes at least two coupled polyethylene polymers, each comprises HDPE that is different from one another; and further, the weight ratio of the HDPE of the first coupled polyethylene polymer to the HDPE of the second coupled polyethylene polymer is from about 2Attorney Docket No.: 07812.0156-00000Application No.: 15/509,7700.5:1 to about 3:1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/Primary Examiner, Art Unit 1782